Citation Nr: 1113267	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  06-28 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from December 1962 to December 1964 and from December 1966 to December 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2008 and November 2009, the matter was remanded for additional notice and development.  


FINDINGS OF FACT

1.  The Veteran died in October 2005; the immediate cause of his death was fatal arrhythmia; cardiac arrest, HTN (hypertension), and hyperlipidemia were listed as underlying causes; and smoking was identified as other significant condition contributing to death but not resulting in the underlying cause.

2.  At the time of the Veteran's death, he had established service connection for posttraumatic stress disorder (PTSD), rated 50 percent; residuals of right fibula fracture, rated 20 percent; right leg peroneal nerve paralysis, rated 10 percent; and erosive gastritis, rated 0 percent.  

3.  The primary and contributory causes of the Veteran's death, fatal arrhythmia, cardiac arrest, hypertension, and hyperlipidemia were not manifested in service or within the first year following his discharge from active duty and are not shown to have been related to his service (or to have been caused or aggravated by a service connected disability).

4.  The Veteran's service-connected disabilities of PTSD, residuals of right fibula fracture, right leg peroneal nerve paralysis, and erosive gastritis are not shown to have materially contributed to cause his death.
CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1103, 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.304, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the claim of service connection for the cause of the Veteran's death.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The appellant was advised of VA's duties to notify and assist in the development of the claim.  While she did not receive complete notice prior to the initial rating decision, a December 2010 letter provided essential notice prior to the readjudication of her claim.  Specifically, it provided notice that complied with Hupp and explained the evidence VA was responsible for providing and the evidence she was responsible for providing.  This letter also informed the appellant of effective date criteria.  A January 2011 supplemental statement of the case (SSOC) readjudicated the matter after the appellant responded (with written contentions which reiterated her arguments previously of record) and further development (VA medical opinion) was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for VA medical opinions in July 2006 and July 2010; as will be discussed in greater detail below, those opinions are adequate.  The appellant has not identified any pertinent evidence that remains outstanding; in a September 2009 statement she indicated that she did not have any more information or evidence to submit.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection is warranted for disability resulting from disease or injury that was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection of a death or disability on the basis that it resulted from an injury or disease attributable to tobacco usage by the Veteran during service is prohibited.  38 U.S.C.A. § 1103.  VA compensation is not warranted for claims received after June 9, 1998 for disabilities or death attributed to tobacco usage.  38 C.F.R. § 3.300.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Private treatment records show that, on October [redacted], 2005, the Veteran arrived by ambulance after a prolonged cardiac arrest.  He had been in bed, stopped breathing, and did not have a pulse.  His wife called 911, and initiated CPR (cardiopulmonary resuscitation); EMS (emergency medical services) arrived and continued the CPR.  Given the Veteran's end-organ damage, including CNS (central nervous system) disruption, kidney and liver failure, it was agreed that treatment would be discontinued.  

The Veteran's death certificate shows that the immediate cause of his death was fatal arrhythmia; cardiac arrest, hypertension, and hyperlipidemia were listed as underlying causes; and smoking was identified as other significant condition contributing to death but not resulting in the underlying cause.

Regarding the Veteran's history of smoking, a review of the claims file found that he reported he started smoking when he was 15 years old (i.e., prior to service).  Although the STRs do not mention smoking, postservice treatment reports show his continued use of tobacco products.  [Regardless, this claim was received in November 2005.  To the extent that it is based on argument that the Veteran's death resulted from his use of tobacco products, it lacks legal merit.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.]

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to a cardiovascular disorder, including hypertension, or hyperlipidemia.  Consequently, service connection for any such disease/condition on the basis that it became manifest in service and persisted is not warranted.  Inasmuch as there is no evidence that the Veteran's hypertension (first noted in June 1997), or any other cardiovascular disease was manifested in the first year following his discharge from active duty, service connection for such disease under the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (for cardiovascular-renal disease) likewise is not warranted.

There is also no evidence in the record that relates any of the Veteran's death-causing disabilities directly to his service.  His death certificate only lists fatal arrhythmia, cardiac arrest, hypertension, hyperlipidemia, and smoking as death-causing disabilities, and does not provide an opinion as to their etiologies.  VA and private treatment records describe the treatment the Veteran received for his various disabilities (including for a cerebrovascular accident in 1996, extensive mental health treatment and treatment for substance abuse, hypertension, hyperlipidemia, atherosclerotic heart disease (first noted in October 1997), degenerative joint disease, and gastroesophageal reflux disease); they do not include opinions as to their etiologies, to include whether any were directly service-related.  The appellant has not submitted any medical evidence showing or suggesting that there is a direct relationship between the Veteran's death-causing disabilities and his service.

Instead, the appellant alleges that the Veteran's service-connected PTSD caused stress which resulted in his death causing "heart attack".  In support of her claim she has submitted a February 2006 statement from a VA physician indicating:

Please note that this Veteran had PTSD and was in lot of stress when he had heart attack on 10-[redacted]-05; he was seen at Providence Hospital and died on the same day.  I feel stress may have contributed to his heart attack but I can not say for sure.

This statement is phrased in terms that are general and speculative, as it merely says that, "stress may [emphasis added] have contributed to his heart attack but I can not say for sure;" thus, it is not probative as to the appellant's claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  It does not provide sufficient detail and rationale to allow the Board to make a fully informed decision as to whether the Veteran's service-connected disabilities (specifically, PTSD) contributed to cause his death.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007)

A July 2006 opinion by a VA physician notes that, after a thorough review of the Veteran's claims file and available computerized records, the physician could find no positive correlation with the Veteran's service connected illnesses and his terminal myocardial infarction.  The physician identified risk factors of hyperlipidemia, adequately controlled with medication; pre-diabetes with non-diagnostic increases of fasting blood sugars and normal glycohemoglobin levels; hypertension, controlled with Felodipine; and tobacco abuse, continuous (he had chronic obstructive pulmonary disease that was attributed to his tobacco abuse).  The physician noted that the Veteran had multiple clinical evaluations, including a cardiology examination on June 4, 2004, that revealed no identifiable cardiac pathology.  The physician could find no entries in the medical records wherein the Veteran complained of angina-type chest pain.  The physician opined:

This Veteran died as a result of an acute myocardial infarction at home followed by a fatal dysrhythmia.  CPR was started at home.  He had a prolonged cardiac arrest code and had endotracheal intubation, vasopressors, and appropriate therapy.  Following the cardiac arrest, he exhibited acute renal insufficiency, liver insufficiency, and hyperkalemia that are all common findings with the acute period of prolonged hypoxemia and hypotension with a cardiac arrest.  Prior to his terminal event on 10-27-05, his renal and liver function studies and serum potassium were satisfactory with only marginal elevations of ALT (alanine transaminase enzyme) and AST (asparatate transaminase enzyme).  Stress in various forms has been linked in several studies with the development of coronary artery disease and/or dysrhythmias.  This Veteran had several risk factors that are proven precursors of coronary artery disease.  My opinion is that it is less likely than not there is a relationship of this Veteran's service connected conditions to the development of his acute terminal event of a myocardial infarction with dysrhythmias.  

In November 2009, finding that the July 2006 medical opinion did not provide an adequate explanation of the connection, if any, between the Veteran's service connected disorders (specifically his PTSD) and the causes of his death (particularly in light of the reference to studies showing a link between stress and the development of coronary artery disease/dysrhythmias), the Board remanded the matter for another opinion. 

After a review of the Veteran's medical history, in July 2010, a VA cardiologist noted that the Veteran had multiple risk factors for coronary artery disease including hyperlipidemia, tobacco abuse, diabetes mellitus, and hypertension.  Noting the Veteran's long history of PTSD and psychiatric problems, the consulting physician stated "PTSD is not a major risk factor for coronary artery disease.  It might be a contributory factor but it is only to a minor extent."  The physician provided the following explanation: 

[B]ased on the data available from the up-to-date medical literature, there is no evidence that the PTSD is the main cause for his sudden cardiac death.  It might be a minor contributory factor but not a major contributory factor, and the data is not clear about the nature of the PTSD and its relation to the myocardial infarction.  

[M]y final assessment is that even though he does carry [a diagnosis of] PTSD, it is not as likely a major contributor as the other major risk factors he has in the development of coronary artery disease and sudden death.  It might be a minor contributory factor in causing the underlying stress, but there is no evidence to suggest it is a major cause.  

In essence, this opinion states that the Veteran's PTSD did not "substantially or materially" contribute to the Veteran's death.  See 38 C.F.R. § 3.312(c).  Weighing the respective medical opinions, the Board concludes that the July 2006 and July 2010 medical opinions considered together have the greatest probative value.  They reflect a full review of all medical evidence of record, are supported by detailed findings and rationale, consider alternative theories and risk factors, and are couched in terms of greater certainty and supporting rationale.  Notably, the July 2010 opinion provides the detail and specificity regarding the effect of PTSD which was lacking in the July 2006 opinion.  

In support of her claim, the appellant has submitted information obtained from internet research regarding the impact of psychiatric factors such as stress on the development of heart disease.  The Court has held that a medical article or treatise can provide support to a claim, but they must be combined with an opinion of a medical professional and be reflective of the specific facts of a case, as opposed to a discussion of generic relationships.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Here, the internet research medical evidence submitted by the appellant is general in nature, does not specifically discuss the Veteran's case, and is not accompanied by any medical opinion of a medical professional which directly supports the contentions which the appellant has raised.  The Board notes that in February 2006 a VA physician opined that stress may have contributed to the Veteran's heart attack and that the July 2006 and July 2010 VA opinion-providers acknowledged that stress has been linked with the development of coronary artery disease and/or dysrhythmias (as suggested by the medical internet research submitted by the appellant).  The critical question to be decided, however, is not whether PTSD merely casually shared in producing death, but in fact is whether it was a substantial or material factor in producing death.  

The only medical opinion of record specifically addressing the effect, if any, of the Veteran's PTSD on his listed causes of death is the July 2010 opinion by a VA cardiologist.  That physician noted that PTSD was not a "major causative agent" for the Veteran's coronary artery disease or his sudden death and that it "might be a minor contributory factor in causing the underlying stress."  This opinion by a cardiologist, based upon a thorough claims file review (and an awareness of the Veteran's complete medical history), and accompanied by an explanation of rationale, is of considerable probative value and weighs heavily against the appellant's claim.  

The only other evidence of record in support of the appellant's claim is in her own lay opinion.  As a layperson she is competent to describe the Veteran's symptoms of PTSD she observed and her perception of the toll these symptoms had on his cardiovascular health.  However, weighed against the detailed July 2010 opinion of the medical professional her opinion has far less probative value.  She does not address the evidence that weighs against her claim; for instance, she does not discuss the Veteran's nonservice-related risk factors for cardiovascular disease.  Furthermore, as a layperson she lacks the knowledge necessary to address the medical questions presented, such as the significance of the various risk factors that were noted.  

The Board notes that the facts of this case are distinguishable from Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In Davidson, the appellant asserted that the Veteran had committed suicide as a result of a mental disorder related to his military service.  The Federal Circuit noted that lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's state of mind, which was certainly within the lay observation of the appellant in that case, was a critical factor in Davidson.  Here, the critical question does not involve identification of a medical condition, report of a contemporaneous diagnosis, or a description of symptoms supporting a later diagnosis by a medical professional.  Instead, the critical question is whether, acknowledging the observed (by the appellant) symptoms of the Veteran's PTSD, and in particular stress, those symptoms may be found to have caused or aggravated the Veteran's death-causing cardiovascular disabilities, and thus to have materially contributed to cause his death.  That is a medical question that is beyond lay observation.  Consequently, the Federal Circuit's holding in Davidson does not provide a basis for according the appellant's lay opinion greater probative value.

In summary, the preponderance of the evidence is against a finding that a disability incurred or aggravated in service or one that is secondary to one a service-connected disability caused, or contributed substantially or materially to cause the Veteran's death.  Therefore, the preponderance of the evidence is against the appellant's claim seeking service connection for the cause of the Veteran's death.  Accordingly, the claim must be denied.

ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


